Exhibit 99.1 NEWS RELEASE Dorchester Minerals, L.P. Release Date: March 2, 2017 3838 Oak Lawn Ave., Suite 300 Dallas, Texas75219-4541 Contact: Casey McManemin (214) 559-0300 DORCHESTER MINERALS, L.P. ANNOUNCES 2016 RESULTS DALLAS, TEXAS Dorchester Minerals, L.P. (the “Partnership”) (NASDAQ-DMLP) announced today the Partnership’s net income for the year ended December31, 2016 of $20,967,000, or $0.66 per common unit. A comparison of the Partnership’s consolidated results for the twelve month periods ended December31, 2016 and 2015 are set forth below: Twelve Months Ended December 31, Operating Revenues $ $ Net Income Net Income Per Common Unit $ $ The Partnership’s independent engineering consultants estimated its total proved oil and gas reserves to be 83.7 billion cubic feet of natural gas equivalents (bcfe) as of December31, 2016. Approximately 32.1% of these reserves are attributable to the Partnership’s Net Profits Interests and 67.9% are attributable to its Royalty Properties. Natural gas accounted for 49.2% of proved reserves as of December31, 2016, all of which were classified as proved developed producing. The Partnership distributed a total of $27.6 million to its common unitholders from May 2016 through February2017 attributable to 2016 activity. Dorchester Minerals, L.P. is a Dallas based owner of producing and non-producing crude oil and natural gas mineral, royalty, overriding royalty, net profits, and leasehold interests and its common units trade on the NASDAQ Global Select Market under the symbol DMLP. FORWARD-LOOKING STATEMENTS Portions of this document may constitute "forward-looking statements" as defined by federal law. Such statements are subject to certain risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or projected. Examples of such uncertainties and risk factors include, but are not limited to, changes in the price or demand for oil and natural gas, changes in the operations on or development of the Partnership’s properties, changes in economic and industry conditions and changes in regulatory requirements (including changes in environmental requirements) and the Partnership’s financial position, business strategy and other plans and objectives for future operations. These and other factors are set forth in the Partnership's filings with the Securities and Exchange Commission.
